    Case 3:19-cv-01129-GCS Document 11 Filed 06/26/20 Page 1 of 7 Page ID #51


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DARIUS DICKERSON,
    #17304,

                           Plaintiff,

    v.                                                  Case No. 3:19-cv-1129-GCS

    LAWRENCE CC,
    JANE DOE 1, Mail Room Supervisor,
    Lawrence CC, and
    JANE DOE 2, Mailroom Staff,

                           Defendants.

                              MEMORANDUM AND ORDER

SISON, Magistrate Judge:1

          Plaintiff Darius Dickerson, an inmate in the Illinois Department of Corrections

(“IDOC”), who is currently incarcerated at Lawrence Correctional Center (“Lawrence”),

brings this civil action pursuant to 42 U.S.C. § 1983 for violations of his constitutional

rights. He claims that, during his incarceration at Lawrence, his legal and non-legal mail

has been delayed, lost, and/or mishandled. He seeks monetary damages and injunctive

relief.

          The Complaint is now before the Court for preliminary review pursuant to 28

U.S.C. § 1915A. Under Section 1915A, any portion of a complaint that is legally frivolous,

malicious, fails to state a claim upon which relief may be granted, or requests money

damages from a defendant who by law is immune from such relief must be dismissed.


1        The Court has jurisdiction to screen Plaintiff’s Complaint in light of his consent to the full
jurisdiction of a magistrate judge and the Illinois Department of Corrections’ limited consent to the exercise
of magistrate judge jurisdiction, as set forth in the Memorandum of Understanding between the Illinois
Department of Corrections and this Court.

                                                Page 1 of 7
 Case 3:19-cv-01129-GCS Document 11 Filed 06/26/20 Page 2 of 7 Page ID #52


28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are

to be liberally construed. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th

Cir. 2009).

                                       THE COMPLAINT

       Plaintiff alleges that since arriving at Lawrence in November 2018, he has

“experienced problems sending and receiving mail.” (Doc. 1, p. 10). According to

Plaintiff, multiple pieces of personal mail from friends and family, including photographs

from his girlfriend, have been lost, stolen, or returned to the sender. (Doc. 1, p. 10-12).

Plaintiff also claims that delivery of incoming and outgoing legal and non-legal mail is

often delayed by up to five weeks. Id. Finally, Plaintiff alleges that outgoing mail

addressed to his attorney has been lost, and that because mail is regularly mishandled by

Lawrence officials, he has missed deadlines in court proceedings. Id.

                                 PRELIMINARY DISMISSALS

       Two of the defendants identified in Plaintiff’s case caption, Lawrence Correctional

Center and Jane Doe 2 (Mailroom Staff), are subject to dismissal for two reasons. First,

Plaintiff does not describe how either defendant violated his constitutional rights. In fact,

neither defendant is referenced in the statement of claim. This is insufficient. See, e.g.,

Collins v. Kibort, 143 F.3d 331, 335 (7th Cir.1998)(noting that a plaintiff cannot state a claim

against a defendant by merely including the defendant's name in the caption). Second,

Lawrence Correctional Center, a state entity, is not a proper party because it is not a

“person” amendable to suit under section 1983. See Will v. Michigan Department of State

Police, 491 U.S. 58, 64 (1989). Likewise, Jane Doe 2 (Mailroom Staff) is not an appropriate

defendant. While a plaintiff may use the “Doe” designation to refer to specific individuals

                                          Page 2 of 7
 Case 3:19-cv-01129-GCS Document 11 Filed 06/26/20 Page 3 of 7 Page ID #53


whose names are unknown, a plaintiff will run afoul of the pleading standards in Iqbal

and Twombly by merely asserting that groups of staff violated his constitutional rights.

See Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009). Plaintiffs are required to associate

specific defendants with specific claims, so that defendants are put on notice of the claims

brought against them and so they can properly answer the complaint. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007); FED. R. CIV. Proc. 8(a)(2). Vague references to a

group of staff, without specific allegations tying an individual defendant to the alleged

unconstitutional conduct, do not meet the pleading standards of Rule 8 of the Federal

Rules of Civil Procedure. For these reasons, Lawrence Correctional Center and Jane Doe

2 (Mailroom Staff) are dismissed from this action.

                                        DISCUSSION

       Based on the allegations of the Complaint, the Court finds it convenient to

designate the following two Counts:

       Count 1:      First Amendment claim regarding lost, delayed, and/or
                     mishandled mail.

       Count 2:      First and/or Fourteenth Amendment access to the courts
                     claim regarding interference with and/or mishandling of
                     mail to and from the courts and/or to and from Plaintiff’s
                     attorney.

       The parties and the Court will use these designations in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that

is mentioned in the Complaint but not addressed in this Order should be considered




                                         Page 3 of 7
    Case 3:19-cv-01129-GCS Document 11 Filed 06/26/20 Page 4 of 7 Page ID #54


dismissed without prejudice as inadequately pled under the Twombly pleading

standard.2


                                                  Count 1

         Plaintiff alleges that his incoming and outgoing mail is often delayed, lost, or

otherwise mishandled. A continuing pattern or repeated occurrences of mail interference

may state a viable constitutional claim. See Zimmerman v. Tribble, 226 F.3d 568, 572 (7th

Cir. 2000). In the instant case, however, the allegedly unconstitutional conduct is not

associated with any specific individuals or defendants. Absent this information, Plaintiff

has failed to allege personal involvement as to any defendant that is sufficient to state a

claim. See Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996). Additionally, without

identifying who is responsible for the alleged violation, the Complaint does not provide

the type of notice contemplated under Rule 8. See Erickson v. Pardus, 551 U.S. 89, 93 (2007).

         Accordingly, Count 1 will be dismissed without prejudice for failure to state a

claim.

                                                  Count 2

         As with Count 1, the allegations in Count 2 are not associated with any particular

defendant. As a result, Count 2 fails to allege personal involvement sufficient to state a

claim. Additionally, the substantive allegations in Count 2 fail to state a claim. To

maintain a claim for denial of access to the courts, a plaintiff must demonstrate some

hindrance to his ability to prosecute a meritorious legal claim. No constitutional claim is

stated unless the element of prejudice is met. See Guajardo-Palma v. Martinson, 622 F.3d


2       See, e.g., Twombly, 550 U.S. at 570 (noting that an action fails to state a claim upon which relief can
be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face.”).

                                                 Page 4 of 7
    Case 3:19-cv-01129-GCS Document 11 Filed 06/26/20 Page 5 of 7 Page ID #55


801, 805-806 (7th Cir. 2010). Here, Plaintiff generally alleges that he missed deadlines or

was otherwise harmed in unspecified legal proceedings. General allegations of prejudice,

however, are not sufficient to state a claim. See Ortloff v. United States, 335 F.3d 652, 656

(7th Cir. 2003), abrogation on other grounds recognized by, Clark v. United States, No. 08-

3737, 360 Fed. Appx. 660, 662 (7th Cir. Dec. 22, 2009). Plaintiff also claims that mail delays

resulted in dismissal of a civil rights action he was pursuing in the Northern District of

Illinois (Case No. 19-cv-03973). But a review of the docket in that case reveals that the

subject dismissal was vacated and that the case is still pending. See Dickerson v. Pfister, et

al., (N.D. of Ill. 19-cv-03973, Doc. 13).

         Accordingly, Count 2 will be dismissed without prejudice for failure to state a

claim.

                                 Motion for Recruitment of Counsel

         The Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. A

district court considering an indigent3 plaintiff’s request for counsel must first consider

whether the plaintiff has made reasonable attempts to secure counsel on his own, and, if

so, whether the difficulty of the case factually and legally exceeds his capacity as a

layperson to present it. See Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013)(citing Pruitt

v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)). Neither of these requirements is satisfied.

Plaintiff has not demonstrated reasonable efforts to locate counsel on his own, and he

identifies no significant impediments to self-representation. The complexity of this case




3        The Court also notes that Plaintiff’s Motion for Leave to Proceed in Forma Pauperis was denied
because Plaintiff had sufficient funds to pay the $400.00 filing fee. (Doc. 5). Accordingly, it is not clear that
Plaintiff is unable to afford counsel on his own.

                                                  Page 5 of 7
 Case 3:19-cv-01129-GCS Document 11 Filed 06/26/20 Page 6 of 7 Page ID #56


does not exceed Plaintiff’s capacity to litigate it, given his level of education (“some

college”) and his ability to file coherent pleadings. Should Plaintiff choose to move for

recruitment of counsel at a later date, the Court directs Plaintiff to: (1) contact at least

three attorneys regarding representation in this case prior to filing another motion; (2)

include in the motion the names and addresses of at least three attorneys he has

contacted; and (3) if available, attach the letters from the attorneys who declined

representation.

                                       DISPOSITION

       IT IS ORDERED that the Complaint is DISMISSED without prejudice for failure

to state a claim for relief. The Clerk of Court is DIRECTED to TERMINATE Lawrence

Correctional Center and Jane Doe 2 (Mailroom Staff) as defendants in the Court’s Case

Management/Electronic Case Filing (“CM/ECF”) System.

       Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before

July 24, 2020. Should Plaintiff fail to file a First Amended Complaint within the allotted

time or consistent with the instructions set forth in this Order, the entire case shall be

dismissed with prejudice for failure to comply with a court order and/or for failure to

prosecute his claims. See FED. R. CIV. PROC. 41(b); Ladien v. Astrachan, 128 F.3d 1051, 1057

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466, 468 (7th Cir. 1994). The dismissal shall

also count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form

designed for use in this District. He should label the form, “First Amended Complaint,”

and he should use the case number for this action (No. 19-cv-01129-GCS). To enable

Plaintiff to comply with this Order, the CLERK is DIRECTED to mail Plaintiff a blank

                                         Page 6 of 7
 Case 3:19-cv-01129-GCS Document 11 Filed 06/26/20 Page 7 of 7 Page ID #57


civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint,

rendering the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354

F.3d 632, 638 n. 1 (7th Cir. 2004). The First Amended Complaint must stand on its own

without reference to any previous pleading. Plaintiff must re-file any exhibits he wishes

the Court to consider. The First Amended Complaint is also subject to review pursuant

to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action

was incurred at the time the action was filed, thus the filing fee remains due and payable,

regardless of whether Plaintiff files a First Amended Complaint. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this Order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. PROC. 41(b).

       IT IS SO ORDERED.
                                                                   Digitally signed
                                                                   by Judge Sison
       DATED: June 26, 2020.
                                                                   Date:
                                                                   2020.06.26
                                                                   14:57:41 -05'00'
                                                    ____________________________
                                                    GILBERT C. SISON
                                                    United States Magistrate Judge




                                          Page 7 of 7
